DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a filing dated 2/26/2020. Claims 1-19 have been filed. 

Priority
No priority has been claimed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 and 04/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 11 recite the limitation “the medial device”.  There is insufficient antecedent basis for this limitation in the claim. For examination, this limitation is read “the manufacturing device”.

Patent Eligibility (Abstract Idea Analysis)
Per 2019 Revised PEG (Electrical Arts):
Step 1: claims 1-19 are directed to at one of the four categories of invention and therefore are at least “subject matter eligible”.
Step 2A – prong one: claims 1-9 recite limitations that are abstract per the defined mental processes grouping because, void of an explicit claim of the instructions executed by a processing circuitry to perform the acts as claimed in claims 10-19, the claimed methods in 1-9 comprise a collection of acts that may be broadly interpreted mental processes acts by a human technician.
At the conclusion of step 2A – prong one analysis, claims 10-19 are “patent eligible”.

Step 2B – prong two: claims 1-9 recite additional features and/or elements that integrate the abstract idea into a practical application because claim 1 recites “performing at least one mitigation action based on the exploitable vulnerability” which is not reasonably performed in human mind. 
At the conclusion of step 2A – prong two analysis, claims 1-9 are also “patent eligible”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 1, 7-11 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7-11 and 17-19 of co-pending Application No. 16/801,681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and application No. 16/801,681 relate generally to a system and method for determining device attributes using a classifier hierarchy for determining at least one exploitation condition for a device based on at least one first device attribute of the medical device and a plurality of second device attributes indicated in a vulnerabilities database, wherein the vulnerabilities database further indicates a plurality of known exploits for the plurality of second device attributes; analyzing behavior and configuration of the device to detect an exploitable vulnerability for the device, wherein the exploitable vulnerability is a behavior or configuration of the device which meets the at least one exploitation condition; and performing at least one mitigation action based on the exploitable vulnerability. See below the conflicting method claim sets.

Claim #
Instant Application
Co-pending Application
Claim #
1
1. A method for detecting manufacturing device exploitable vulnerabilities, comprising: determining at least one exploitation condition for a manufacturing device based on at least one first device attribute of the manufacturing device and a plurality of second device attributes indicated in a vulnerabilities database, wherein the vulnerabilities database further indicates a plurality of known exploits for the plurality of second device attributes; analyzing behavior and configuration of the medical device to detect an exploitable vulnerability for the manufacturing device, wherein the exploitable vulnerability is a behavior or configuration of the manufacturing device which meets the at least one exploitation condition; and performing at least one mitigation action based on the exploitable vulnerability.
1. A method for detecting medical device exploitable vulnerabilities, comprising: determining at least one exploitation condition for a medical device based on at least one first device attribute of the medical device and a plurality of second device attributes indicated in a vulnerabilities database, wherein the vulnerabilities database further indicates a plurality of known exploits for the plurality of second device attributes; analyzing behavior and configuration of the medical device to detect an exploitable vulnerability for the medical device, wherein the exploitable vulnerability is a behavior or configuration of the medical device which meets the at least one exploitation condition; and performing at least one mitigation action based on the exploitable vulnerability.
1
7
7. The method of claim 1, further comprising: querying a vulnerability scanner based on the analyzed behavior and configuration of the manufacturing device, wherein the currently exploitable vulnerability is detected based further on a response of the vulnerability scanner to the query.  

7. The method of claim 1, further comprising: querying a vulnerability scanner based on the analyzed behavior and configuration of the medical device, wherein the currently exploitable vulnerability is detected based further on a response of the vulnerability scanner to the query.  

7
8
8. The method of claim 1, further comprising: sequentially applying a plurality of sub-models of a hierarchy to a plurality of features extracted from device activity data, wherein the sequential application ends with applying a last sub-model of the plurality of sub-models, wherein each sub-model includes a plurality of classifiers, wherein each sub-model outputs a class when applied to at least a portion of the plurality of features, wherein each class is a classifier output representing a device attribute, wherein applying the plurality of sub-models further comprises iteratively determining a next sub-model to apply based on the class output by a most recently applied sub-model and the hierarchy; and determining one of the at least one first device attribute based on the class output by the last sub-model.
8. The method of claim 1, further comprising: sequentially applying a plurality of sub-models of a hierarchy to a plurality of features extracted from device activity data, wherein the sequential application ends with applying a last sub-model of the plurality of sub-models, wherein each sub-model includes a plurality of classifiers, wherein each sub-model outputs a class when applied to at least a portion of the plurality of features, wherein each class is a classifier output representing a device attribute, wherein applying the plurality of sub-models further comprises iteratively determining a next sub-model to apply based on the class output by a most recently applied sub-model and the hierarchy; and determining one of the at least one first device attribute based on the class output by the last sub-model.  

8
9
9. The method of claim 8, wherein each classifier is trained to output a class and a confidence score, wherein the class output by each sub-model is determined based on the class and the confidence score output by each classifier of the sub-model.

9. The method of claim 8, wherein each classifier is trained to output a class and a confidence score, wherein the class output by each sub-model is determined based on the class and the confidence score output by each classifier of the sub-model.

9


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2.	Claim 1, 8-9, 11 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 9, 11, 14 and 19 of co-pending Application No. 16/729,823 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 9, 11, 14 and 19 anticipate 1, 8-9, 11 and 18-19. See below the conflicting method claim sets.

Claim #
Instant Application
Co-pending Application
Claim #
1, 8 and 9
1. A method for detecting manufacturing device exploitable vulnerabilities, comprising: 

determining at least one exploitation condition for a manufacturing device based on at least one first device attribute of the manufacturing device and a plurality of second device attributes indicated in a vulnerabilities database, wherein the vulnerabilities database further indicates a plurality of known exploits for the plurality of second device attributes; 

analyzing behavior and configuration of the medical device to detect an exploitable vulnerability for the manufacturing device, wherein the exploitable vulnerability is a behavior or configuration of the manufacturing device which meets the at least one exploitation condition; and 

performing at least one mitigation action based on the exploitable vulnerability.


8. The method of claim 1, further comprising: 

sequentially applying a plurality of sub-models of a hierarchy to a plurality of features extracted from device activity data, wherein the sequential application ends with applying a last sub-model of the plurality of sub-models, wherein each sub-model includes a plurality of classifiers, wherein each sub-model outputs a class when applied to at least a portion of the plurality of features, wherein each class is a classifier output representing a device attribute, wherein applying the plurality of sub-models further comprises iteratively determining a next sub-model to apply based on the class output by a most recently applied sub-model and the hierarchy; and 

determining one of the at least one first device attribute based on the class output by the last sub-model.

9. The method of claim 8, wherein each classifier is trained to output a class and a confidence score, wherein the class output by each sub-model is determined based on the class and the confidence score output by each classifier of the sub-model.

1. A method for determining device attributes using a classifier hierarchy, comprising: 

sequentially applying a plurality of sub-models of a hierarchy to a plurality of features extracted from device activity data, wherein the sequential application ends with applying a last sub-model of the plurality of sub-models, wherein each sub-model includes a plurality of classifiers, wherein each sub-model outputs a class when applied to at least a portion of the plurality of features, wherein each class is a classifier output representing a device attribute, wherein applying the plurality of sub-models further comprises iteratively determining a next sub-model to apply based on the class output by a most recently applied sub-model and the hierarchy; and 

determining a device attribute based on the class output by the last sub-model.


4. The method of claim 1, wherein each classifier is trained to output a class and a confidence score, wherein the class output by each sub-model is determined based on the class and the confidence score output by each classifier of the sub-model.

9. The method of claim 1, further comprising: 

creating a device profile using the determined device attribute; 

monitoring behavior of a device based on the device profile in order to detect an abnormal behavior; and 

performing at least one mitigation action with respect to the device based on the detected abnormal behavior.
1, 4 and 9


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Upon obviating the outstanding rejections and any informalities, Reasons for Allowance will be furnished in a Notice of Allow-ability action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 11 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Sohail, US2020/0403991.

Per claim 1, Sohail discloses a method for detecting manufacturing device exploitable vulnerabilities, comprising: 
determining at least one exploitation condition (i.e., The vendor-created power profiles provide an initial baseline of power usage information) for a manufacturing device based on at least one first device attribute of the manufacturing device and a plurality of second device attributes indicated in a vulnerabilities database, wherein the vulnerabilities database further indicates a plurality of known exploits for the plurality of second device attributes (the power profiles comprise vendor-created power profiles that provide information regarding normal ranges of power usage of various types of vendor-specific devices (e.g., wireless sensor devices) for different applications and/or configurations of the IoT devices. The vendor-created power profiles provide an initial baseline of power usage information which can be compared against the actual power consumption (e.g., average power over a period of time) of a given IoT device 120 within the device network 110 to determine if the given IoT device 120 is consuming a normal or abnormal amount of power for a given application and/or configuration - Sohail: par. 0046 – Note: the power profile database 228 comprises a collection of “power profiles” for each type of IoT device 120 that is implemented in the device network 110, wherein a given application and/or configuration is equivalent to a first device attribute); 
analyzing behavior and configuration of the medical device to detect an exploitable vulnerability for the manufacturing device, wherein the exploitable vulnerability is a behavior or configuration of the manufacturing device which meets the at least one exploitation condition (The power consumption analysis and anomaly detection system 220 collects power consumption data that is received from sensor nodes within the sensor network (block 300)… The collected power consumption data is processed to determine if any sensor node is exhibiting abnormal power consumption (block 302). In one embodiment, this process can be implemented by the power consumption behavior analysis engine 221 processing the collected power consumption data against learned behavioral patterns of power consumption of the sensor nodes, which are stored in the learned behavioral patterns database 229, or otherwise using baseline or updated power profiles of the sensor nodes, which are stored in the power profiles database 228 – Sohail: par. 0058-0059); and 
performing at least one mitigation action based on the exploitable vulnerability (if the results of the security analysis confirm that the given sensor node is actually exhibiting abnormal behavior (affirmative determination in block 312), the sensor node is prevented/blocked from passing data within the sensor network or storing data in the backend distributed data storage system 170 of the computing platform 140 (block 314). An additional security check or compliance check can then be performed to rectify the detected abnormal behavior of the sensor node (block 316) – Sohail: par. 0061).

Per claim 10, it recites a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising the method steps recited in claim 1. 
Therefore, claim 10 is rejected based on the same analysis set forth in the rejection of claim 1 above. 

Per claim 11, it recites a system for determining device attributes using a classifier hierarchy (trust scores are computed using machine learning models that are trained to determine trust scores for IoT devices (e.g., sensor nodes) based on various features related to, e.g., power consumption of the IoT devices and communications/interactions between peer IoT devices operating within a given IoT network environment … The trust score models comprise any type of machine learning model or classifier (e.g., neural networks) – Sohail: par. 0081), comprising: 
a processing circuitry (Sohail: Figure 2, 202); and 
a memory (Sohail: Figure 2, 202), the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the method steps recited in claim 1. 
Therefore, claim 11 is rejected based on the same analysis set forth in the rejection of claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sohail, US2020/0403991 in view of McQuillan, US2016/0094578.

Per claims 2 and 12, Sohail discloses features of claims 1 and 11, wherein the at least one first device attribute includes a device type, wherein the behavior of the manufacturing device includes communicating with another device (The trust score computation and tiering module 222 implements methods for analyzing various types of information such as power consumption/usage of IoT devices, communication patterns between IoT devices, etc., to thereby generate trust scores for the IoT devices… default trust scores can be based, for example, on the type of IoT device. For example, IoT devices which have relatively high processing power and can be maliciously operated to cause significant harm in a network environment may be accorded a lower default trust score, as compared to a simple sensor device that is only capable of generating sensor readings that can be read by other devices. – Sohail: par. 0046 and 0048).
Sohail is not relied on to explicitly disclose but McQuillan discloses wherein the plurality of known exploits includes communicating with an unapproved type of device (In act 608 the IDS checks the communication information received against the whitelist of devices. If the sender device is on the whitelist, then the sender is an authorized device and the communication may be allowed to go through, as shown at act 612. If the sender device is not on the whitelist, then the device is not authorized to communicate on the ICS network and the IDS addresses the unauthorized communication by executing the act 610 – McQuillan: par. 0064-0065 – Note: The unauthorized device may be a device that a user manually replaced or a rogue device. In either case, the SCADA system triggers an alarm to alert the user via the user interface of the problem and responds with one or more actions).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sohail in view of McQuillan to include wherein the plurality of known exploits includes communicating with an unapproved type of device.
One of ordinary skill in the art would have been motivated because it would allow to identify the device as being unauthorized and restrict the unauthorized device's access, trigger an alarm, or shut down the unauthorized device – McQuillan: par. 0071. It would further allow to “flag the potential threat and shut down or limit access to the unauthorized device” – McQuillan: par. 0072, in order to “protect SCADA systems, networks, and connected devices” – McQuillan: par. 0005.

Per claims 3 and 13, Sohail in view of McQuillan discloses features of claims 2 and 12,  wherein the other device is an unapproved type of device, wherein performing the at least one mitigation action further comprises: severing a connection between the manufacturing device and the other device (In the act 610, the IDS addresses the unauthorized communication. The unauthorized device may be a device that a user manually replaced or a rogue device. In either case, the SCADA system triggers an alarm to alert the user via the user interface of the problem and responds with one or more actions…actions may also include shutting down the device (if possible) and rolling back the system to a state before the device made any changes (if the device made any changes). If the user confirms that the device is unauthorized, the SCADA system rejects any and all communications with the device – McQuillan: par. 0065).
The same motivation to modify Sohail in view of McQuillan applied to claim 2 above applies here.

Per claims 4 and 14, Sohail discloses features of claims 1 and 11,  wherein the at least one first device attribute includes a device type, wherein the behavior of the manufacturing device includes receiving update data from another device (The trust score computation and tiering module 222 implements methods for analyzing various types of information such as power consumption/usage of IoT devices, communication patterns between IoT devices, etc., to thereby generate trust scores for the IoT devices… default trust scores can be based, for example, on the type of IoT device. For example, IoT devices which have relatively high processing power and can be maliciously operated to cause significant harm in a network environment may be accorded a lower default trust score, as compared to a simple sensor device that is only capable of generating sensor readings that can be read by other devices. – Sohail: par. 0046 and 0048).
Sohail is not relied on to explicitly disclose but McQuillan discloses wherein the plurality of known exploits includes receiving update data from an unapproved type of device (In one embodiment, the monitor 402 is configured to analyze traffic within the ICS network 100… the IDS 202 may provide the incoming traffic to the monitor 402. The monitor 402 may compare the source device's port number, IP address, and protocols as indicated by the incoming traffic to the information in the whitelist 404 for the source device. If one of the characteristics of the source device indicated in by the traffic does not match the corresponding characteristic in the whitelist 404, the source device is not authorized, and the monitor 402 may transmit an alarm to a user interface, such as the user interface 208 described above with reference to FIG. 2. Further, the monitor 402 may send a message to the device manager 214 to restrict access for the source device – McQuillan: par. 0046).
The same motivation to modify Sohail in view of McQuillan applied to claim 2 above applies here.

Per claims 5 and 15, Sohail in view of McQuillan discloses features of claims 4 and 14,  wherein the other device is an unapproved type of device, wherein performing the at least one mitigation action further comprises: 
deleting the update data received from the other device (In the act 610, the IDS addresses the unauthorized communication. The unauthorized device may be a device that a user manually replaced or a rogue device. In either case, the SCADA system triggers an alarm to alert the user via the user interface of the problem and responds with one or more actions…actions may also include shutting down the device (if possible) and rolling back the system to a state before the device made any changes (if the device made any changes). If the user confirms that the device is unauthorized, the SCADA system rejects any and all communications with the device – McQuillan: par. 0065); and 
sending new update data to the manufacturing device (the whitelist may be automatically updated by the IDS whenever a change is detected, such as a change in a SCADA component configuration, a device configuration, or a network layout of the ICS network. [0069] FIG. 7 is a flowchart that illustrates an updating process 700. The updating process 700 may be executed to detect and react to a configuration change. For example, if a user replaced a component within the ICS network or if a component failed and stopped responding, the SCADA configuration, device configuration, or the network layout may be updated. In response to this update, the IDS may modify its configuration and whitelist by executing the updating process 700 – McQuillan: par. 0068-0069 – Note: As FIG. 4 illustrates IDS 202 is within a SCADA system 102, the SCADA system is equivalent to the manufacturing device).
The same motivation to modify Sohail in view of McQuillan applied to claim 2 above applies here.

Per claims 6 and 16, Sohail discloses features of claims 1 and 11.
Sohail is not relied on to explicitly disclose but McQuillan discloses wherein the manufacturing device is any of a programmable logic controller, a human-machine interface, a supervisory control and data acquisition (SCADA) system, an engineering station, and a historian server (FIG. 1 illustrates different components within an example ICS network 100 including a SCADA system 102 constructed to receive configuration and state information from a plurality of devices 104 through a network 106. The state information may include whether a device is in an “active” state, a standby state, a “spare” state, an “unauthorized state” (indicating that the device may be a rogue device and should not be allowed access to the ICS network), and an “off” state. FIG. 1 also depicts a user 108 who interacts with the SCADA system 102 – McQuillan: par. 0029).
The same motivation to modify Sohail in view of McQuillan applied to claim 2 above applies here.

Per claims 7 and 17, Sohail discloses features of claims 1 and 11, further comprising: querying a vulnerability scanner based on the analyzed behavior and configuration of the manufacturing device (The power consumption analysis and anomaly detection system 220 collects power consumption data that is streamed from sensor nodes within the sensor network, as well as any other relevant data indicative of network activity, communication patterns between different sensor nodes, and other behaviors of the sensor nodes, etc., which is streamed from a network activity monitoring node in sensor network (block 400) – Sohail: par. 0062), wherein the currently exploitable vulnerability is detected based further on a response of the vulnerability scanner to the query (The streaming data received from the sensor network is stored in the streaming data database 227. [0063] As a first level of analysis, a power consumption behavior profile analysis can be performed on the collected power consumption data to determine if any sensor node exhibits abnormal power consumption behavior (block 402) – Sohail: par. 0062-0063).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jha (US2013/0247194) is directed to detecting physical anomalies based on a security policy including a physical characteristic of the transmitted signal, storing historical information including communications between the first medical device and second device and further detecting behavioral anomalies based on a security policy including a behavioral characteristic of the transmitted signal.

Karas (US2020/0210592) discloses detecting firmware vulnerabilities, including, during a testing phase of a firmware of a device, continuously polling states and activities of the device, and correlating between at least one event that is associated with the states or the activities of the device and test results of the testing phase; based on said correlating, determining for the firmware one or more normal events and one or more abnormal events; and after the testing phase, providing indications of the one or more normal events and one or more abnormal events from the testing agent to a runtime agent, whereby said providing enables the runtime agent to protect the firmware from vulnerabilities associated with the one or more abnormal events.

Dolan (US2017/0090499) discloses determining whether there exist any unsupported devices in association information. Unsupported devices may include devices that may be unrecognized by the system controller for performing load control in the load control system. The unsupported devices may be identified in the association information and may be removed from the association information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494